CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated March 27, 2013 on Dreyfus Municipal Cash Management Plus for the fiscal year ended January 31, 2013 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 33-36821 and 811-6172) of Dreyfus Municipal Cash Management Plus. ERNST & YOUNG LLP New York, New York May 28, 2013
